DETAILED ACTION

Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “can be” and “and the like”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-9 of 17/054,401.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “ARTICULATED ROBOT AND METHOD OF ESTIMATING REDUCED STATE OF GAS IN GAS SPRING OF THE ARTICULATED ROBOT” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Runesson et al. (US 20100212305).

    PNG
    media_image1.png
    445
    516
    media_image1.png
    Greyscale
As per claim 1, Runesson et al. (US 20100212305) teaches an articulated robot (see abs., pars. [0004, 0009-0011], wherein the robot has been taken as articulated), comprising: an arm (see Fig. 1, abs., par. [0004]); a drive motor (see Figs. 5 and 6, element 19) for driving the arm (see Fig. 1, abs., par. [0004]); a gas spring (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Runesson et al. into the intended end result, thereby improving the articulated robot and estimating decrease state of gas in gas spring as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


As per claim 2, Runesson et al. teaches wherein the control unit (see pars. [0017 and 0019]) has a function of calculating a set current value (see abs., par. [0002]) of the drive motor (see Figs. 5 and 6, element 19) in a setting state assuming that there is no decrease of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on a rotation angle of the arm (see Fig. 1, abs., par. [0004]) at the stop position at which the drive motor (see Figs. 5 and 6, element 19) is operated and stopped in the energized state (see par. [0009]), and estimating the decrease state (see par. [0008]) of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on the set current value (see abs., par. [0002]) and the actual current value (see abs., par. [0002]).

As per claim 3, Runesson et al. teaches wherein the set current value (see abs., par. [0002]) is calculated according to a torque-current characteristic based on a load borne by the drive motor (see Figs. 5 and 6, element 19) in the 

As per claim 4, Runesson et al. teaches wherein the control unit (see pars. [0017 and 0019]) has a function of estimating the decrease state (see par. [0008]) of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on a difference between a converted current value (see abs., par. [0002]) obtained by multiplying the value by a correction coefficient for comparing the actual current value (see abs., par. [0002]) with the set current value (see abs., par. [0002]) and the set current value (see abs., par. [0002]).

As per claim 5, Runesson et al. teaches wherein the stop position at which the drive motor (see Figs. 5 and 6, element 19) is operated and stopped in the energized state (see par. [0009]) includes a plurality of different positions (see par. [0064]), and wherein the control unit (see pars. [0017 and 0019]) has a function of estimating the decrease state (see par. [0008]) of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on the actual current value (see abs., par. [0002]) of the drive motor (see 

As per claim 6, Runesson et al. teaches a method of estimating a decrease state (see par. [0008]) of a gas sealed (see par. [0007]) inside a gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) of an articulated robot (see abs., pars. [0004, 0009-0011], wherein the robot has been taken as articulated) including a drive motor (see Figs. 5 and 6, element 19) for driving an arm (see Fig. 1, abs., par. [0004]); and the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) for supporting a load acting on the arm (see Fig. 1, abs., par. [0004]) to reduce a load of the drive motor (see Figs. 5 and 6, element 19), comprising: a first step of operating the drive motor (see Figs. 5 and 6, element 19) and stopping the drive motor (see Figs. 5 and 6, element 19) in an energized state (see par. [0009]); a second step (see par. [0019]) of obtaining an actual current value (see abs., par. [0002]) of the drive motor (see Figs. 5 and 6, element 19) at a stop position in the first step; and a third step of estimating the decrease state (see par. [0008]) of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on the actual current value 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Runesson et al. into the intended end result, thereby improving the articulated robot and estimating decrease state of gas in gas spring as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 7, Runesson et al. teaches wherein the method calculates a set current value (see abs., par. [0002]) of the drive motor (see Figs. 5 and 6, element 19) in a setting state assuming that there is no decrease of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on a rotation angle of the arm (see Fig. 1, abs., par. [0004]) at the stop position at which the drive motor (see Figs. 5 and 6, element 19) is operated and stopped in the energized state (see par. [0009]), and estimates the 

As per claim 8, Runesson et al. teaches wherein the set current value (see abs., par. [0002]) is calculated according to a torque-current characteristic based on a load borne by the drive motor (see Figs. 5 and 6, element 19) in the setting state at the stop position at which the drive motor (see Figs. 5 and 6, element 19) is operated and stopped in the energized state (see par. [0009]).

As per claim 9, Runesson et al. teaches wherein the method estimates the decrease state (see par. [0008]) of the gas sealed (see par. [0007]) inside the gas spring (see Fig. 2, element 4, abs., pars. [0005-0011, 0019, 0023-0028 and 0050], wherein evidence of gas spring has shown) based on a difference between a converted current value (see abs., par. [0002]) obtained by multiplying the actual current value (see abs., par. [0002]) by a correction coefficient for comparing the actual current value (see abs., par. [0002]) with the set current value (see abs., par. [0002]) and the set current value (see abs., par. [0002]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-6408225 is directed to “a device for balancing the weight carried by a robot arm of a robot. Said device comprises a fluid spring, rotably a pneumatic spring, and a control device for controlling the movements of the robot. The device is characterized by a pressure sensor which measures the pressure of the fluid of the fluid spring. Said device and the method provided for by the invention permit the exact adjustment and balancing of the movements of the robot arm.”;
US-20210197380 is directed to “A balancer abnormality detection system includes: a robot; a motor configured to operate the robot; a balancer provided in the robot and configured to generate assist torque which assists power of the motor with force generated by elastic bodies; and a controller configured to detect abnormality of the balancer by measuring a current value of the motor operated to keep a posture of the robot during standby of the robot and comparing the current value with a current command value of the motor necessary for keeping the posture of the robot.”;
US-20210107171 is directed to “Gas spring maintenance management apparatus, robot system, and gas spring maintenance management method”;
US-20210069919 is directed to “A robot includes an arm supporting part, a rotary arm rotatably supported by the arm supporting part, a drive motor configured to rotate the rotary arm, a gas spring configured to reduce a load of the drive motor by supporting a load acting on the rotary arm and a controller. The controller determines that the rotary arm rotates, and estimates a reduced state of gas in the gas spring based on a comparison between an actual current value and a theoretical current value of the drive motor when the rotary arm rotates.”;
US-20190160676 is directed to “The robot (1) has a gas spring (9) functioning as a balancer for an arm (6) of a robot 
US-20140297032 is directed to “multi-joint robot having gas spring, and method for estimating inner pressure of the gas spring”;
US-20080210477 is directed to “An assist device 11 is equipped with a spring means 21 (gas spring), and a piston 24 in a cylinder 23 moves upward or downward according to a relative displacement motion (flexing or stretching motion) of a thigh 4 and a crus 5 at a knee joint 8 of a leg 3 of a robot. Air chambers 25 and 26 above and below the piston 24 are filled with gases. If a flexing degree at the knee joint 8 is a predetermined value or less, then the air chambers 25 and 26 are brought into communication through a groove 28 in the cylinder 
Kim et al., is directed to “Application of gas spring for robot arm balancing;
Choi et al., is directed to ”Linkage-driven manipulator with embedded ultrasonic motors”;
Bassi et al., is directed to ”Control of a mechanical simulator for testing electrical drives for robotics and industrial automation”;
Chen et al., is directed to “Design Method of Modular Units for Articulated in-Pipe Robot Inspecting System”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B